Title: From Thomas Jefferson to Anthony Haswell, 11 September 1801
From: Jefferson, Thomas
To: Haswell, Anthony


Sir
Monticello Sep. 11. 1801.
Your favor of July 20. came to me at this place. I am sorry to learn from that that the officers in the public employment still use the influence and the business of their offices to encourage presses which disseminate principles contrary to those on which our constitution is built. this evil will be remedied. we proceed with circumspection to avoid doing any wrong. your press having been in the habit of inculcating the genuine principles of our constitution, and your sufferings for those principles, entitle you to any favors in your line which the public servants can give you; and those who do not give them, act against their duty. should you continue in the business you will have the publication of the laws in your state, & probably whatever else of business any of the offices within your state can give. accept my salutations & best wishes.
Th: Jefferson
